     Case 4:21-cv-02649 Document 6 Filed on 09/07/21 in TXSD Page 1 of 1
                                                                  United States District Court
                                                                    Southern District of Texas

                                                                       ENTERED
                 IN THE UNITED STATES DISTRICT COURT               September 07, 2021
                  FOR THE SOUTHERN DISTRICT OF TEXAS                Nathan Ochsner, Clerk
                           HOUSTON DIVISION




MARSHALL TODD WARD,                   §
Inmate #380322,                       §
                                      §
                 Plaintiff,           §
                                      §
V.                                    §        CIVIL ACTION NO. H-21 2649
                                      §
TEXAS DEPARTMENT OF CRIMINAL          §
JUSTICE, et al. ,                     §
                                      §
                 Defendants.          §



                              FINAL JUDGMENT



     For the reasons set forth in the court's Memorandum Opinion

and Order entered on this date,           this action is DISMISSED WITH

PREJUDICE.

     This is a FINAL JUDGMENT.

     SIGNED at Houston, Texas, on this 7th day of September, 2021.




                                                 SIM LAKE
                                   SENIOR UNITED STATES DISTRICT JUDGE
